DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nose et. al. (U.S. 20210107451.
In re claim 1, Nose teaches a method for operating a driveline, comprising: 
estimating engine torque (via a map; [0068]; note: HVECU 70 sets a value obtained by dividing the requested power by the target rotation speed as target torque of the engine) based on 
engine speed (rotation speed for efficiently operating the engine; [0068]; engine ECU 100 executes steps s240-s260 and sets an opening degree of throttle valve 14 based upon target rotation speed and load (requested torque); [0055]) and 
engine air flow via a controller ([0055]; Note: opening degree of throttle is controlled via ECU 100, and controls air flow into the engine; Further note: opening degree of throttle/Mass Air Flow is typically used as an indicator of engine load); 
adjusting torque of an electric machine (control is executed such that MG1, MG2 converts part…or the whole of power output via engine 10 along with planetary gear 30 into torque and outputs torque to the drive shaft; [0045]) in response to the estimated engine torque during a first condition (engine is in a load operation; [0045]); and 
adjusting torque of the electric machine (engine 10 is stopped, vehicle 1 executes traveling solely with power (drive torque) from the motor generator MG2; [0045]) in response to a fraction of the estimated engine torque (here, engine is stopped; note: even though engine is stopped, thus producing zero torque, the engine may have a negative (load) torque present due to engine accessories; further a fraction of the estimated torque would also include “a zero torque” from a stopped engine) during a second condition (engine is stopped; [0045]).

In re claim 4, see claim 1 above.
In re claim 6, Nose teaches the method of claim 1, and further teaches where the estimated engine torque is further based on spark timing (fig. 7)

In re claim 9, Nose teaches a vehicle system, comprising: 
an internal combustion engine (fig. 1; engine 10; [0024]); 
an electric machine (fig. 1; motor generators MG1, MG2; [0024]); and 
a controller (fig. 1; HVECU 70; [0024]) including executable instructions stored in non-transitory memory that cause the controller to adjust torque (via at least one map; [0042; 0068];  note: HVECU 70 sets a value obtained by dividing the requested power by the target rotation speed as target torque of the engine) of the electric machine in response to 
a first engine torque estimation value (inherent, one part/value of torque map; note: engine map from [0068] note shown, however, fig. 7 shows a map having different torque values vs engine timing) and 
a second engine torque estimation value (inherent, another, different part/value of torque map; note see above), 
where the first engine torque estimation value is generated via a first source (map (not shown) but suggested by [0068]) and 
where the second engine torque estimation value is generated via a second source (via map as shown in fig. 7, and suggested via [0076]).

In re claim 10, see claims 1 and 9 above.
In re claim 11, see claims 9 and 10 above.

Allowable Subject Matter
The prior art of record fails to show or reasonably teach in combination an engine operation method having the recited elements, as required by claim 16, including:
adjusting torque of an electric machine (electric motor) while rotating an engine in response to 
a speed error of the electric machine (electric motor) and
an engine torque estimate that is not a function of engine air flow (load) and engine speed.
Accordingly, claims 16-20 allowed.
Claims 2-3, 5, 7-8, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747